Title: From George Washington to Lieutenants Jonathan Snowden, Eden Burrowes, et al., 14 April 1779
From: Washington, George
To: Burrowes, Eden,Snowden, Jonathan



Gentn
Head Quarters Middlebrook 14 April 1779.

In order that I may be fully informed on the subject of your complaint, I have transmitted Brig: Gen: Maxwell a copy of your letter of the 6th instant; to be communicated to the Officers who were appointed to settle the respective ranks in the 1st Jersey regiment; and desired to be made acquainted with the reasons which induced them to the arrangement—When I am possessed of these I shall not fail to take such measures as the nature of the case will admit; agreeable to justice and the honor of the parties. I am Gentn &.
